Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 7, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154442(153)(155)(157)                                                                                   David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
                                                                                                                      Justices
  ALI BAZZI,
               Plaintiff-Appellant,
  and
  GENEX PHYSICAL THERAPY, INC. and
  ELITE CHIROPRACTIC CENTER, PC,
            Intervening Plaintiffs-Appellants,
  and
  TRANSMEDIC, LLC,
          Intervening Plaintiff-Appellee,
                                                                    SC: 154442
  v                                                                 COA: 320518
                                                                    Wayne CC: 13-000659-NF
  SENTINEL INSURANCE COMPANY,
            Defendant/Third-Party
            Plaintiff-Appellee,
  and
  CITIZENS INSURANCE COMPANY,
             Defendant-Appellee,
  and
  HALA BAYDOUN BAZZI and
  MARIAM BAZZI,
             Third-Party Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of QBE Insurance Company to file a
  brief amicus curiae is GRANTED. The amicus brief submitted on November 1, 2017, is
  accepted for filing. The motion of plaintiff-appellant to extend the time for filing his
  reply brief is GRANTED. The reply brief will be accepted as timely filed if submitted on
  or before November 8, 2017. The motion of the Michigan Municipal Risk Management
  Authority to file a brief amicus curiae is GRANTED and the amicus brief submitted on
  November 6, 2017, is accepted for filing but the motion to participate in oral argument is
  DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 7, 2017
                                                                               Clerk